Citation Nr: 0944226	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  04-03 016	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines



THE ISSUE

Whether the appellant is a veteran for the purpose of 
establishing entitlement to VA benefits.



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel






INTRODUCTION

The claimant/appellant alleges he had World War II service 
with the United States Armed Forces in the Philippines.  This 
matter is before the Board of Veterans' Appeals (Board) on 
remand from the United States Court of Appeals for Veterans 
Claims (Court).  The case was originally before the Board on 
appeal from a September 2002 decisional letter by the Manila 
RO.  In a decision issued in May 2005, the Board denied the 
appellant veteran status.  He appealed that decision to the 
Court.  In June 2006, the Court issued an order that vacated 
the May 2005 Board decision and remanded the matter on appeal 
for readjudication consistent with the instructions outlined 
in a Joint Motion for Remand (Joint Motion) by the parties.  
In January 2008 and October 2008, the Board remanded the case 
for development in accordance with the Joint Motion.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The service department has certified that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including recognized guerrillas, in the service of the U.S. 
Armed Forces.


CONCLUSION OF LAW

The appellant is not a veteran, and is not eligible for VA 
benefits.  38 U.S.C.A. §§ 101, 107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between a veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The appellant was advised of VA's duties to notify and assist 
in the development of his claim prior to its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  January 2002, March 2008, and December 2008 
letters explained the evidence necessary to substantiate his 
claim, the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  In compliance 
with Palor v. Nicholson, 21 Vet. App. 325 (2007), the March 
2008 letter advised the appellant of the information or 
evidence necessary to prove the element of veteran status.  
He has had ample opportunity to respond/ supplement the 
record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  

The RO sought certification of the appellant's military 
service in September 2002 and in September 2003.  Pursuant to 
the instructions outlined in the Board's January 2008 and 
October 2008 remands, the RO sought re-certification of his 
military service in January 2009.  Since then, he has not 
submitted any further evidence suggesting that re-
certification of his service/non-service is necessary.  VA's 
duty to assist is met.  Accordingly, the Board will address 
the merits of the claim.

B.	Factual Background

The appellant contends he had active service with a 
Philippine guerilla unit from March 10, 1943 to September 25, 
1945.  In his January 2002 VA Form 21-526, Application for 
Compensation and/or Pension (Claim Form), he listed his full 
name as Eugenio Reyes Mago and noted that he also served 
under the alias, Joaquin Daquis.  In support of this claim, 
the appellant also submitted the following documents: 

* A June 1992 certification issued by the HUKVETS Association 
Inc.  It states that the appellant was honorably discharge 
from the underground Anti-Fascist, Anti-Japanese Resistance 
movement, better known as the Hukbo ag Bayan Laban sa Hapon 
(Hukbalahap), which in October 1977 was recognized by the 
Philippine Government as a recognized guerilla resistance 
movement and, therefore, "as an integral part of the Allied 
Forces Led by by [sic] the U.S.A. in Pacific Asean [sic] 
Front."  The certification indicated that the appellant 
served from March 10, 1943 to September 25, 1945 with the 
Sqdn 25 1st Pltn 1st Sqd. 3rd Bn;

* An April 2001 certification from the Philippine Veterans 
Affairs Office stating that the appellant is a "regular 
pensioner" of their office, and that his claim for such 
benefits was approved in April 1990;

* A June 2001 Certification from the General Headquarters of 
the Armed Forces of the Philippines (Form AGNR2) stating that 
the appellant is listed on the Hukbalahap roster of the Sqdn 
25 1st Pltn 1st Sqd. 3rd Bn; and

* A June 2001 letter from the Philippine Veterans Affairs 
Office certifying that according to their records, the 
appellant is a veteran of World War II/Philippine Revolution 
who served with Sqdn 25 1st Pltn 1st Sqd. 3rd Bn as a 
private.  
Based on the information provided in the aforementioned 
documents, the RO sought certification of the appellant's 
military service.  In September 2002 and September 2003, the 
National Personnel Record Center (NPRC) certified that 
neither Eugenio R. Mago nor Joaquin Daquis had service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  

In January 2008, the Board noted that in July 2005, the 
appellant had submitted a statement of his military service 
as certified by himself in March 1997.  It showed an 
alternate spelling for the alias that he reportedly used 
during his service.  As such, the Board remanded the 
appellant's claim for re-certification of his service under 
the alternative spelling.  In January 2009, the NPRC 
certified that neither Eugenio R. Mago nor Joaquin Dakis had 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  

C.	Legal Criteria and Analysis

VA Compensation and Pension Benefits are payable to veterans 
who meet evidentiary/qualifying requirements.  38 U.S.C.A. 
§§  1110, 1521.  

"Veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. §  
101; 38 C.F.R. §  3.1(d).  Recognized Philippine guerrilla 
service (under a commissioned U.S. officer or a commissioned 
officer of the Commonwealth Army, recognized by and 
cooperating with U.S. Forces) is qualifying service for VA 
compensation benefits.  38 U.S.C.A. §  107; 38 C.F.R. § 3.40.  
Service department certifications will be accepted as 
establishing both recognized guerrilla service and 
unrecognized guerrilla service (under a recognized 
commissioned officer, who was a former member of the U.S. 
Armed Forces or the Commonwealth Army).  38 C.F.R. §  
3.40(d)(2).  The active service of members of the irregular 
forces guerilla will be the period certified by the service 
department.  38 C.F.R. §  3.41(d).  See also Duro v. 
Derwinski, 2 Vet. App. 530 (1992).

For purposes of establishing entitlement to VA benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department under 
the following conditions: (1) the evidence is a document 
issued by the service department; (2) the document contains 
needed information as to length, time, and character of 
service; and, (3) in the opinion of the VA, the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. §  3.203(a). When the claimant does not submit 
evidence of service or the evidence does not meet the 
requirements of this section, the VA shall request 
verification of service from a service department.  38 C.F.R. 
§ 3.203(c).

This case is before the Board on remand from the Court 
pursuant to a June 2006 Court Order incorporating the Joint 
Remand by the parties.  The Joint Motion states that the 
Board, in its May 2005 decision, "failed to address how 
[38 C.F.R. § 3.203(a)] applied in [the appellant's] case," 
and "failed to discuss any of the evidence [he] submitted."  
The Joint Motion states, specifically, that the Board 
"ignored [the appellant's] certified copy of an honorable 
discharge certificate and a certification of his rank and the 
unit he was assigned to during World War II."  Accordingly, 
the Board will now address each item of evidence the 
appellant submitted in turn.

The June 1992 notice of honorable discharge from the 
Hukbalahap is a document issued by the HUKVETS Association 
Inc., and is not a document issued by the U.S. service 
department.  38 C.F.R. § 3.203(a).  Furthermore, although it 
shows that the appellant was a member of a guerilla 
resistance movement recognized by the Philippine government, 
and not that he served in a U.S. government-recognized 
guerrilla service and/or an unrecognized guerrilla service 
(under a recognized commissioned officer, who was a former 
member of the U.S. Armed Forces or the Commonwealth Army).  
The Board notes also that although the June 1992 notice of 
honorable discharge explains that the Hukbalahap was an 
underground Anti-Fascist, Anti-Japanese Resistance movement, 
a "certification of Anti-Japanese Activity will not be 
accepted as [sufficient evidence to establish] guerrilla 
service."  See 38 C.F.R. § 3.41(d)(2)(ii).  

Likewise, the April 2001/June 2001 documents from the 
Philippine Veterans Affairs Office and the April 2001 Form 
AGNR2 showing that the appellant served with the Hukbalahap 
and is recognized as a veteran of World War II/Philippine 
Revolution by the Philippine government (and thus qualifies 
for regular pension from the Philippine Veterans Affairs 
Office) are not documents issued by a U.S. service 
department, and thus do not meet the first requirement of 
38 C.F.R. § 3.203(a).  They also do not show that any service 
rendered during World War II was rendered in the service of 
the U.S. Armed Forces in the Philippines.

Based on the foregoing, the Board finds that the appellant 
has not submitted any document that would meet the first 
requirement of 38 C.F.R. § 3.203(a); he has not submitted a 
DD Form 214, a Certification of Release or Discharge from 
Active Duty, or an original Certificate of Discharge from the 
U.S. Armed Forces.  Therefore, as is required under 38 C.F.R. 
§ 3.203(c), VA sought service department verification of 
whether he served in the U.S. Armed Forces in the Philippines 
(and specifically whether he had guerrilla service as 
alleged).  Based on the information provided in the 
appellant's January 2002 Claim Form, the June 1992 
certification issued by the HUKVETS Association Inc., the 
appellant's March 1997 statement of military service, the 
April 2001 Form AGNR2, and the April 2001/June 2001 documents 
from the Philippine Veterans Affairs Office, in September 
2002, September 2003, and January 2009, the NPRC certified 
that he had no service (under the names of Eugenio R. Mago, 
Joaquin Daquis, or Joaquin Dakis) as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
These certifications are binding on VA; VA has no authority 
to change or amend the findings.  Duro, 2 Vet. App. at 530.  
If a change of service department certification is what the 
appellant seeks, his remedy lies with the service department, 
not with VA.

The appellant has provided no further evidence that would 
warrant a request for re-certification of his service/ 
nonservice by the service department and VA must abide by the 
service department's certification.  See Sarmiento v. Brown, 
7 Vet. App. 80, 85 (1994).  Accordingly, the Board finds the 
appellant did not have the requisite service and is not a 
veteran so as to establish basic eligibility for VA benefits.  
Since the law is dispositive in this matter, the claim must 
be denied because of the absence of legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

The appeal to establish veteran status for the appellant and 
his basic entitlement to VA benefits is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


